DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (U.S. Pat. No. 5606754); hereafter "Hand" in view of Fischer et al. (U.S. Pat. No. 6550439); hereafter "Fischer" and Hansen et al. (U.S. Pat. No. 8257288); hereafter "Hansen".
Regarding claim 1, Hand discloses (FIGS. 10 and 11 and 14) a valve apparatus comprising a valve body (68; FIG. 13, clarified in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-
However, Hand does not explicitly disclose a seal in contact with a rotary plate.
Regardless, Fischer teaches (FIGS. 1 and 4) a rotary valve assembly (as observed in FIGS. 1), wherein the rotary plate valve has a plurality of cup seals (17; that are disposed atop an annular groove [19] that facilitate to cup the sealing ring as illustrated in FIGS. 1 and 4) that are spring biased against the rotary plate (36/37: garter spring and helical spring; as illustrated in FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the cupped seals and biasing springs of Fischer (17 and 19; FIGS. 1 and 4) into the rotary valve outlets of Hand (224,226,230 and 232; FIG.11). Where it is observed that the presence of cup seals about the outlet ports of Hand would avail the rotary plate valve thereof to facilitate a more secure airflow that mitigates leakage of pressure.
It would have been simple modification to have incorporated the cupped seals and biasing springs of Fischer (17 and 19; FIGS. 1 and 4) into the rotary valve outlets of Hand (224, 226, 230 and 232; FIG. 11). Where the incorporation thereof would avail the rotary plate valve of Hand to better the airflow between the second rotary plate valve (Hand: 220/234; FIG.11), and therefore mitigate pressure losses between the conduits, thereby reducing the output required of the blower to maintain the system.

Regardless, Hansen teaches (FIGS. 8 and 9), a rotary plate valve (as illustrated in FIGS. 8 and 9) wherein the rotary plate (16; FIGS. 8 and 9) includes an anti-herniation appendage (a bar, as illustrated across 26a/26b; FIG. 9) that prevents herniation of the seals as the rotary plate is rotates the holes across at least a portion of the seal.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the anti-herniation appendage of the holes of the rotary plate valve of Hansen (26a/26bas illustrated in FIGS. 8 and9) into Hand’s output holes (224, 226, 230,232; FIG. 11). Where it is acknowledged that the outlet valves of Hand (224, 226, 230, and 232; FIG.11) and the anti-herniation appendage of Hansen (about 26a/26b; FIGS. 8 and 9) were known and that each element would continue to function as they do separately in combination.
It would have been simple combination to have incorporated the bar of the holes of the rotary plate valve of Hansen Secondary (26a/26b as illustrated in FIGS. 8 and 9) into Hand’s output holes (224, 226,230, 232; FIG. 11), where the outlets of Hand still facilitates the passage of airflow therethrough, and the anti-herniation appendage of Hansen still facilitates the passage of airflow therethrough and rigidifying the outlet hole of the rotary plate valve. Where further the combination of the anti-herniation appendage (bar) in Hansen Secondary with the outlet holes of Hand would have predictably resulted in strengthening the outlet holes of Hand while still availing the passage of airflow therethrough. Whereupon the obvious combination of 
Regarding claim 2, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 1, wherein the seal comprises an annular seal (as previously set forth in claim 1, the cup seals of Fischer are annular ‘cup seals’)
Regarding claim 3, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 2, further comprising a spring arranged to bias the annular seal against the rotary plate (Fischer: 36/37: garter spring and helical spring; as illustrated in FIG. 4).
Regarding claim 4, Hand Modified discloses the valve apparatus of claim 3, wherein the spring comprises a coil spring that is compressed between the annular seal and a portion of the valve body (Fischer: Col. 5, lines 55-56: “helical spring 37”).
Regarding claim 5, Hand Modified discloses (Fischer: FIG. 4) the valve apparatus of claim 2, wherein the annular seal comprises a cup seal (as previously established in claim 1 prior).
Regarding claim 6, Hand Modified discloses (Hansen: FIG. 8/9) the valve apparatus of claim 1, wherein the anti-herniation appendage comprises a bar (Hansen: about 26a/26b; FIG. 8/9) that extends across the hole to define two hole portions (Hansen: as illustrated in FIG. 8/9).
Regarding claim 7, Hand Modified discloses (Hansen: FIGS. 8 and 9) the valve apparatus of claim 6, wherein at least a portion of the bar is curved (Hansen: as illustrated in FIGS. 8 and 9, the bar that is extending across the hole, wherein the bar possesses a curved portion about its edges).
Regarding claim 9, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 1, wherein the valve body (68; FIG. 14, clarified in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-30) comprises a main body (234; FIG. 10) having a cylindrical chamber (220 clarified in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-30: “sealed around the edges”) in which the rotary plate is situated and a cover that attaches to the main body (74; FIG. 14). Wherein it is eminently obvious that to facilitate the pulsation method recited in Hand, the chamber housing the rotary disk (the valve body 69 of FIG. 14 with clarifying explanation in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-30) would necessitate being cylindrical to direct air flow therethrough appropriately.
Regarding claim 10, Hand Modified discloses (Hand: FIGS. 11 and 14) the valve apparatus of claim 9, wherein the cover (74; FIG. 14) has a cylindrical projection (92; FIG. 14/A-D; FIG. 11) that extends into the cylindrical chamber of the main body (as illustrated in FIGS. 11 and 14; clarified in Col. 18, line 58-Col. 19, line 10: “Each air sack supply opening communicates through at least one of the channels”).
Regarding claim 11, Hand Modified discloses (Hand: FIGS. 11 and 14) the valve apparatus of claim 9, wherein the cover (74; FIG. 14) has four passages (92/A-D; FIG. 11; with at least four therethrough as clarified in Col. 18, lines 58-Col. 19, line 10) therethrough that communicate pneumatically with the cylindrical chamber (Col. 18, line 58-Col. 19, line 10) and wherein the hole in the rotary plate aligns with a respective passage of the four passages as the rotary plate rotates (As illustrated in FIG. 11, and clarified in Col. 18, line 58-Col. 19, line 19 with the passageways coupled and aligned thereto).
Regarding claim 12, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 11, wherein centers of the four passages (connected at A-D; FIG. 14) are spaced apart by about 90 degrees from each other with respect to a plate axis about which the rotary plate rotates (as illustrated in FIG. 11).
Regarding claim 13, Hand Modified discloses (Fischer: FIGS. 4; Hand: FIG. 11) the valve apparatus of claim 11, wherein the seal comprises a first annular seal (As established in claim 1 prior with deference to Fischer) that is aligned with a first passage of the plurality of passages and further comprising second, third, and fourth annular seals that are aligned with respective second, third, and fourth passages of the four passages, respectively (As previously established in claim 1 prior pertinent to all passages and seals pertinent the four of the diverter valve plate in Hand: FIG. 11).
Regarding claim 14, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 13, further comprising first, second, third, and fourth springs that are arranged to bias the first, second, third, and fourth annular seals, respectively, against the rotary plate (as previously set forth in claim 1 with deference to Fischer: FIG. 4).
Regarding claim 15, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 14, wherein the first, second, third, and fourth springs each comprise a coil spring (Fischer: Col. 5, lines 55-56: “helical spring 37”) that is compressed between the first, second, third, and fourth annular seals, respectively, and a portion of the cover (as previously set forth in claim 1 prior with deference to Fischer: FIG. 4).
Regarding claim 16, Hand Modified discloses (Hand: FIGS. 11) the valve apparatus of claim 11, further comprising four tubes (A-D; FIG. 11), each tube being received by a respective 
Regarding claim 17, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 16, wherein the four tubes extend from the cover in a substantially parallel manner (through 92; FIG. 14 the tubes connected (Col. 18, line 58-Col. 19, line 19) demonstrably extend from the cover in a substantially parallel manner).
Regarding claim 18, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 11, wherein each passage of the four passages is cylindrical (as illustrated in FIG. 14, the passages are cylindrical in shape).
Regarding claim 19, Hand Modified discloses (Hand: FIGS. 11) the valve apparatus of claim 1, wherein the rotary plate comprises a circular disk (234; FIG. 11) and wherein the valve body includes a cylindrical cavity (220; FIG. 11) in which the rotary plate is situated (As illustrated in FIG. 11).
Regarding claim 20, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 19, wherein the seal is also situated in the cylindrical cavity of the valve body (as previously set forth in claim 1 prior with deference to Fischer: FIG. 4).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hand Modified in further view of Kurr et al. (U.S. Pat. No. 5529026); hereafter “Kurr”.
Regarding claim 8, Hand Modified discloses the valve apparatus of claim 1.
However, Hand does not explicitly disclose further comprising a stepper motor coupled to the valve body and operable to rotate the rotary plate.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a stepper/stepping motor as Kurr considers (Col. 2, lines 16-20) into the rotatory/diverter disk of Hand (234; FIG. 11). Where further Kurr acknowledges that “Actuation of the valve body with an electrically driven stepping motor is particularly advantageous for such applications, since especially precise regulation of the fluid flow as a function of the characteristic data in the control device can be achieved”.
Therefore, it would have been simple modification to have incorporated a stepper/stepping motor as Kurr considers (Col. 2, lines 16-20) into the rotary/diverter disk of Hand (234; FIG. 11); where the incorporation of stepper/stepping motors avails Hand a greater degree of control and precision in controlling the movements of the rotary plate valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning pressure diverting systems, rotary valves/diverter valves, and actuation schemes thereof, anti-herniation measures and seal means thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/22/2021